Citation Nr: 0412684	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  95-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for peptic ulcer disease.

Entitlement to service connection for post-traumatic 
osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had service from November 1941 to July 1942, and 
from May 1945 to February 1946.  He was a prisoner of war of 
the government of Japan from April 1942 to July 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 1994 decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  That decision, in 
pertinent part, denied service connection for peptic ulcer 
disease and post-traumatic osteoarthritis.

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board notes that, in his VA Form-9, Appeal to the Board 
of Veterans' Appeals, the veteran requested a hearing be held 
at the RO before a Veterans Law Judge.  A review of the 
record indicates that a hearing has not yet been held, nor 
has the veteran formally withdrawn his request for such a 
hearing.

Accordingly, the claim is REMANDED for the following:

The RO should schedule a hearing 
before a Veterans Law Judge to be 
held at the RO during which the 
veteran may present evidence in 
support of his claims.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




